Case 3:18-cr-00474-RS Document 1 Filed 10/02/18 Page 1 of 6



     ^nitetr States!                                             Court
                                   FOR THE
              NORTHERN DISTRICT OF CALIFORNIA


                  VENUE: SAN FRANCISCO


                                                                                   OCT " 2 2018
                       UNITED STATES OF AMERICA,
                                                                                  SUSAN Y SOONG'
                                                                               CLERK. U.S. DISTRICT COURT
                                         V.
                                                                             NORTHERN DISTRICT OF CALIFORNIA




                                 CR 18                                474
                        TIMOThTwAYNE PHILLIPS,




                             DEFENDANT(S).


                            INDICTMENT

                       18 U.S.C. § 2113(a) - Bank Robbery;
       18 U.S.C. § 981(a)(1)(C) and 28 U.S.C.§ 2461(c) - Forfeiture Allegation




        A true bill.



                                                             Foreman


        Filed in open court this       ^         day of


                                                   roVREH L»

                   MTgD^fTATES                       J.            ^
Case 3:18-cr-00474-RS Document 1 Filed 10/02/18 Page 2 of 6
Case 3:18-cr-00474-RS Document 1 Filed 10/02/18 Page 3 of 6
Case 3:18-cr-00474-RS Document 1 Filed 10/02/18 Page 4 of 6
Case 3:18-cr-00474-RS Document 1 Filed 10/02/18 Page 5 of 6
Case 3:18-cr-00474-RS Document 1 Filed 10/02/18 Page 6 of 6
